Title: From George Washington to John Hurlbut, 25 July 1781
From: Washington, George
To: Hurlbut, John


                  Gentlemen
                     
                     Head Quarters Dobbs’s Ferry 25th July 1781
                  
                  I have recd your favor of the 5th with Copies of letters from Governor Reed to Colonel Hunter Lieutenant of Northumberland County and to the Commissioner of purchases for the same County.  These letters contain no orders of any kind whatever to Capt. Mitchell, but barely relate to supplying the present Garrison with provisions, which by arrangements made by me are to be furnished out of the supplies demanded by the Continent from the State of Penna.  Capt. Mitchell cannot therefore with propriety draw any thing from Mr Seward.
                  You may be assured Gentlemen that it is my inclination as well as my duty to carry the intent of Congress fully into execution and that I should not scruple to remove an officer from command were I to find proof of his having acted with partiality either towards the State of Pennsylvania or that of Connecticut, but as it does not appear, by the testimony which has been produced by you, that Capt. Mitchell has yet conducted himself in a manner to deserve censure, I cannot consistent with military Rule remove him from his present command.  I am &ca.
                  
               